Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 11, 2021 has been entered. The submission filed on January 27, 2021 will not be entered, per the Applicant’s request.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the RCE filed on March 11, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered. The After Final Amendment of January 27, 2021 will not be entered, per the Applicant’s request. (See Response 7).
Claims 1, 5, 8, 13, 14, and 17 are now amended.
Claims 2, 3, 6, 10, 11, and 15 are now cancelled. All grounds of objection or rejection concerning cancelled claims are hereby withdrawn, as those claims are no longer pending.
Claims 1, 4, 5, 7–9, 12–14, 16, and 17 are pending in the application. 
The duplicate claim warning, and the objections to claims 1, 8, 10, and 14 are hereby withdrawn responsive to the present amendment.
Claims 1, 4, 5, 7–9, 12–14, 16, and 17 stand rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by U.S. Patent Application Publication No. .
The present amendment attempts to overcome the rejection by narrowing the scope of the claim such that “the previously-recited ‘application corresponding to the displayed icon’ is an ‘application having settings.’” (Response 9). The Applicant contends that “Ahn does not disclose or render obvious that the object to which the edit mode corresponds relates to an application having settings,” (Response 9) but respectfully, the Examiner disagrees for two reasons. 
First, Ahn explicitly discloses that the applications represented by each of its on-screen objects/icons have settings: 
When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.
Ahn ¶¶ 54–55 (emphasis added).
The Examiner respectfully submits that “the first page displayed” when the application is launched, “protection of privacy relating to the application use,” and/or “the method of accessing the application” are all examples of configurable settings for the application that the application “has.” Accordingly, Ahn continues to anticipate the claims despite adding this new limitation.
Second, while not necessary to reach a finding of anticipation, the Examiner observes that the Applicant carefully drafted the claims so that the “settings” mentioned at the end of the claim (“an application having settings” in the last two not necessarily the same “settings” mentioned earlier in the claim (i.e., the “configurable settings associated with the application corresponding to the displayed icon” on lines 11–12 of claim 1). Thus, irrespective of Ahn explicitly disclosing a pop-up window with settings associated with the application, it appears the claim does not require the prior art to show that the “configurable settings” in the pop-up are the same settings that the application corresponding to the display icon “has.” 
For these reasons, the claims stand rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Ahn. 
In response to all of the double patenting rejections, the Applicant filed a terminal disclaimer, thereby requiring the Examiner to withdraw all rejections that are based on the grounds of obviousness-type double patenting. 
In view of the foregoing, and since all of the claims stand rejected, the Applicant’s request for an allowance (Response 11–12).
RESPONSE TO INTERVIEW REQUEST
The Applicant’s letter requesting an interview, filed together with the March 11, 2021 Response, is acknowledged. The Examiner attempted to contact the Applicant’s representative Jorge I. Negron-Garcia (66,618) on March 23, March 24, and March 25, and left voicemails on the first two days, but has not heard back from the Applicant’s representative as of this writing. Therefore, the Examiner will treat the request as withdrawn.
CLAIM OBJECTIONS
The Office objects to claims 1, 5, 8, 13, and 17 for having the following informalities. Appropriate correction is required.
Claim 1
There are two grounds of objection for claim 1.

(2) The Applicant tacked the final “wherein” clause onto the very end of claim 1, separating it from the element it is intended to further limit by several other elements of the claim. At best, this makes the claim more difficult to read than necessary, and at worst, it renders the scope of the claim unclear as to whether the “application having settings” refers to the same “configurable settings” mentioned earlier in the claim.
To correct the problem, the Office advises the Applicant to move the “wherein” clause up earlier in the claim, where the icon corresponding to the displayed application is first introduced:

    PNG
    media_image1.png
    583
    926
    media_image1.png
    Greyscale
Claims 5 and 13
The phrase “at least one item corresponding to configurable setting” is grammatically incorrect, because it is missing an article of speech to introduce the claimed configurable setting.
Claim 8
Claim 8 has the same informalities as claim 1, and therefore, the Office objects to claim 8 for the same reasons as claim 1.
Claim 17
(1) The phrase “at least one item corresponding to configurable setting” is grammatically incorrect, because it is missing an article of speech to introduce the claimed configurable setting.
(2) The rest of the phrase “a portion of the display corresponding to a setting of the at least one item corresponding to configurable setting” is also unclear because there is no portion of the display corresponding to a setting; there is only a portion of the display that corresponds to the at least one item. In other words, the meaning of “a setting of at least one item corresponding to [a] configurable setting” is unclear, because the item does not have its own setting, it only corresponds to a setting.
In view of the foregoing, the Examiner recommends the following amendment:
	detect a second short touch input at a portion of the display corresponding to the configurable setting, and
	display a setting screen corresponding to the setting of the at least one item corresponding to the configurable setting.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application 
Claims 1, 4, 5, 7–9, 12–14, 16, and 17 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by U.S. Patent Application Publication No. 2013/0215044 A1 (“Ahn”).
Claim 1
Ahn discloses:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or 
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
detect a first touch input at the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute an application corresponding to the displayed icon, if the first touch input is identified as a first input gesture, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57. Specifically, “when the first type of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window including a menu having at least one item corresponding to configurable setting associated with the application corresponding to the displayed icon, if the first touch input is identified as a long touch gesture, 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn 
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) “corresponding to configurable setting associated with the application corresponding to the displayed icon,” because each item corresponds to a different setting of how an icon associated with the application should be displayed.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the displayed icon, 
Finally, as shown in FIG. 6B (a), while displaying the notification image 211—which was displayed after the long press touch input lifted off the screen—the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the second touch input is identified as the first input gesture,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes 
Claim 4
Ahn discloses the apparatus of claim 1, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is identified as the first input gesture, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to:
	 initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
Claim 5
Ahn discloses the apparatus of claim 4, wherein, 
to display a pop-up window including a menu having at least one item corresponding to configurable setting associated with the application corresponding to the displayed icon, if the first touch input is identified as the long touch gesture, the computer program instructions 
	display the pop-up window including the menu having the at least one item corresponding to configurable setting associated with the application corresponding to the displayed icon if the first touch input is maintained for a second time duration. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 7
Ahn discloses the apparatus of claim 1, wherein the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
detect a third touch input at the displayed pop-up window, execute the application corresponding to the displayed icon, if the third touch input is identified as an input gesture different from the first input gesture. 
“The controller 180 displays the edit screen 400 as in FIG. 6B (d) only if a touch on the notification image 211 is detected as in FIG. 6B (c).” Ahn ¶ 69.
Claim 8
Ahn discloses:

“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
detect a first touch input at a portion of the display corresponding to the displayed icon, 

execute an application corresponding to the displayed icon, if the first touch input is identified as a short touch, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57. Specifically, “when the first type of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window including a menu having at least one item corresponding to configurable setting associated with the application, if the first touch input is identified as a long touch, 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) “corresponding to configurable setting associated with the application corresponding to the displayed icon,” because each item corresponds to a different setting of how an icon associated with the application should be displayed.

Finally, as shown in FIG. 6B (a), while displaying the notification image 211—which was displayed after the long press touch input lifted off the screen—the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the second touch input is the short touch,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
Claim 9
Ahn discloses the apparatus of claim 8, 
wherein the displayed icon is initially displayed in a first mode in which a setting with respect to a user interface is not supported, 
See Ahn FIGS. 5A, 5C, and ¶¶ 57–58.
and wherein the at least one processor is further configured to: based at least in part on the detecting of the first touch input corresponding to a long touch at the portion of the display corresponding to the displayed icon, display the user interface in a second mode in which the setting with respect to the user interface is supported. 
“As illustrated in FIG. 5C (a) when a long press touch input is applied on the object 210 among the objects displayed on the display unit 151 and the long press touch input is completed or lifted off from the object 210 as in FIG. 5C (b), the controller 180 may execute the edit mode where the object 210 may change its property data, as illustrated in FIG. 5C (c).” Ahn ¶ 64.
Claim 12
Ahn discloses the apparatus of claim 8, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is the short touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on 
Claim 13
Ahn discloses the apparatus of claim 12, wherein, 
to display a pop-up window including a menu having at least one item corresponding to configurable setting associated with the application corresponding to the displayed icon, if the first touch input is the long touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	display the pop-up window including the menu having the at least one item corresponding to configurable setting associated with the application if the first touch input is maintained for a second time duration. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 14
Ahn discloses:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 

The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 corresponds to an application. Ahn ¶ 59.
detect a long touch input at a portion of the display corresponding to the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57. As step S430 indicates, the touch input applied to the object will be one of multiple different types of touch inputs. Ahn ¶ 57. “In one 
display a pop-up window associated with the application corresponding to the displayed icon upon detecting the long touch input, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object based.” Ahn ¶ 59. Specifically, “the controller 180 executes the edit mode based on a touch input configured to initiate the edit mode (e.g., the long press touch input) on the object 210 displayed on the display unit.” Ahn ¶ 68. 
display, as at least part of the pop-up window, a user interface in a setting mode in which at least one item corresponding to configurable setting with respect to the application corresponding to the displayed icon can be modified, 
“In response to the execution of the edit mode, the notification image 211 is displayed . . . as illustrated in FIG. 6A (a).” Ahn ¶ 68.
while displaying the pop-up window and after the long touch input is released, detect a first short touch input at a portion of the display corresponding to the displayed icon, 
Continuing with the FIG. 6B (a) example, while displaying the notification image 211—which was displayed after the long press touch input lifted off the screen—the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon based on the detected first short touch input, 

wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
Claim 16
Ahn discloses the apparatus of claim 14, wherein, to detect the long touch input at a portion of the display corresponding to the displayed icon, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
initiate a timer upon detecting a touch input, and determine that the touch input is a long touch input if the touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such 
Claim 17
Ahn discloses the apparatus of claim 14, wherein the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
detect a second short touch input at a portion of the display corresponding to a setting of the at least one item corresponding to configurable setting, 
“The controller 180 displays the edit screen 400 as in FIG. 6B (d) only if a touch on the notification image 211 is detected as in FIG. 6B (c).” Ahn ¶ 69.
and display a setting screen corresponding to the setting of the at least one item corresponding to configurable setting.
“If the user selects the notification image 211a which corresponds to the image region 212, the controller 180 displays the edit screen 400 on the display unit 151 which can be used to modify the image displayed on the image region 212 as in FIG. 6C (b).” Ahn ¶ 69.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372, and whose e-mail address is Justin.Blaufeld@uspto.gov. The examiner can normally be reached on M–F, 9:00AM–5:00PM.
Examiner interviews are available via telephone, in-person, and video conf-eren-cing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status infor-ma-tion for unpublished applications is available through Private PAIR only. For more infor-ma-tion about the PAIR system, see http://pair-direct.uspto.gov. Should you have quest-ions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142

Justin.Blaufeld@uspto.gov
Direct Phone: (571) 272-4372
Direct Fax: (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142